Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 are indefinite because it is unclear what the limitation “rectangular cuboid” is supposed to represent. Based upon an initial assessment of the limitation, “rectangular cuboid” is assumed to mean a six sided, three-dimensional structure that has rectangular facets; there are no definitions in the instant specification regional porosity, or if this claimed volume generally describes the porosity of the entire system. There is nothing in the instant specification that provides clarity to the limitation “rectangular cuboid,” and how this limitation should be applied to the claimed invention.
For example, a 2 µL polymer structure could, theoretically, comprise 2 “rectangular cuboids,” wherein each would be 1 µL. It is unclear if one or both of the 2 rectangular cuboids must have the claimed surface features and porosity.

Claim Interpretation
	The pending claims provide for a “solid polymer structure,” and a” hydrogel” that is independent of the “solid polymer structure.” Based upon the general principles of polymer science, hydrogels are hydrophilic, and typically crosslinked, polymers (see, for example: https://en.wikipedia.org/wiki/Hydrogel). As such, a limitation drawn to “a solid polymer structure” could necessarily include any hydrogel, including the same type of hydrogel as that claimed, as long as the “solid polymer structure” that contains “diffusible chemical signals” is separate from the “hydrogel” that contains the cells with 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, et al (PGPub 2016/0228610) and Deans, et al (Proceedings of the National Academy of Science, 109, 15217-15222, 2012 [IDS Reference]). Lai provides for a system that can comprise a solid hydrogel-polymer layer that contains cells used to provide for diffusible chemical signals. Lai indicates that there can be a second layer, containing different encapsulated cells, wherein the chemical signals can diffuse into the second layer. See paragraph [0023]. Although Lai does not expressly describe recombinant non-human organism, Lai does note that cells providing recombinant DNA are routine and conventional in the art, and would likely provided for a predictable outcome. See paragraphs [0050] and [0058]. Lai notes that the material resulted in the formation of spatially organized matrix, suggesting that the material must have necessarily had spatial patterning in the distribution of chemical signals, since a spatial organization would require spacial patterning. While it is certainly true that Lai primarily discusses both the cell signal secreting cells and the recombinant cells in the same layer, Lai explicitly teaches a bi-layer and never “teaches away” from the benefits of this particular embodiment.

It would be obvious to the ordinary artisan to combine the teaching of Lai and Deans because they both largely describe intersecting systems that can likely utilize overlapping techniques and technologies. The ordinary artisan could reasonably combine elements of both Lai and Deans, and acquire the claimed invention. That is to say, Deans provides for modifications to the structure of Lai that could be used to predictably improve the system described by Lai.
With respect to claim 11, Lai describes a similar system that utilizes essentially all of the claimed elements. Deans provides for further understanding and motivation to create and utilize spatial controls within the system.
With respect to claims 12 and 14, both Deans and Lai show that small molecule chemical signals can diffuse though a polymer and regulate gene expression of a recombinant cell.
With respect to claim 13, both Lai and Deans utilize acrylate in their respective systems. See Lai, paragraph [0009]; Deans, page 15219, Figure 3.

With respect to claims 16-19, based upon the fact that Lai provides for encapsulating the cells in a hydrogel, it can be assumed that the porosity of the material is minimal. This is underscored by the fact that Lai is silent with respect to porosity, and provides for methods that would likely result in a material that has negligible pores/surface cavities. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eltaher, et al (Acta Biomaterialia, 41, 181-192, 2016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651